                   IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PATRICK PIZZELLA, ACTING
SECRETARY OF LABOR, UNITED                       NO. 3:17-CV-01752
STATES DEPARTMENT OF LABOR,

    Plaintiff,                                   (JUDGE CAPUTO)

            v.

SUSQUEHANNA NUCLEAR LLC,

    Defendant.

                                      ORDER
    NOW, this 16th day of October, 2019, IT IS HEREBY ORDERED that:
    (1)     The Motion for Summary Judgment (Doc. 23) filed by Defendant
            Susquehanna Nuclear LLC is DENIED.
    (2)     This matter remains on the December 2019 Trial List.


                                               /s/ A. Richard Caputo
                                               A. Richard Caputo
                                               United States District Judge
